DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: claims 1, 20, and those dependent therefrom have been amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous office action.
Regarding claims 1 and 20, the closest prior art of record is Pidlisecky, which teaches a method (claim 1) and apparatus (claim 20) for reconstructing a body cavity shape of a subject based on intrabody measurements of a plurality of crossing electromagnetic fields established within the body cavity, the method and apparatus comprising computer circuitry configured to receive measurements of the plurality of crossing electromagnetic fields, wherein the measurements collectively define a cloud of measurements in a measurement space, and are measured using two sensors carried on an intrabody probe at a known distance from each other, the measuring being carried out with the intrabody probe at multiple locations in the body cavity; and reconstructing a shape of the body cavity encoded as spatial position data in a computer memory, and in a format encoding sufficient detail to guide computerized generation of an image of the body cavity shape, by transforming the received cloud of measurements; wherein the reconstructing comprises assigning the measurements of the plurality of crossing electromagnetic fields to locations. However, Pidlisecky fails to teach that the locations are selected to reduce cost of a cost function, the cost function being increased as a function both of distances between sister locations becoming increasingly different than the known distance, and nearby measurements becoming increasingly different; wherein the cost of increasing difference between nearby measurements itself increases as a function of decreasing distance between respective assigned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791